PER CURIAM.
It now appears that the complainant, since the entry of the decree appealed from, has made an agreement with the defendants waiving all past damages and profits and granting a license for the future. Everything is settled except the demand for injunctive relief, and that is modified by the provision that although the complainant may, if it elect, prosecute this appeal, “each paying its own costs,” still if it be successful it must grant a license without further consideration. In view of the provisions of this agreement, and notwithstanding the contentions of the complainant respecting the limitations to be attached to the license, we are not satisfied that any such case of continuing or threatened infringement is presented as to "call for the intervention of a court of equity by writ of injunction. The decree is affirmed, without costs, and without passing upon the validity of the patent.